DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 21 January 2021, claims 1-20 are presently pending in the application, of which, claims 1, 9 and 17 are presented in independent form. The Examiner acknowledges amended claims 1, 9, and 17. No claims were cancelled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2020 has been entered.
 
Response to Remarks/Arguments
All arguments with respect to the objections and/or rejections issued in the previous Office Action, mailed 16 April 2020, have been deemed persuasive and have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatenable by Mayank, Rawat, et al (U.S. 2017/0052717 and known hereinafter as Rawat) in view of Zheng, Ling, et al (U.S. 2017/0031769 and known hereinafter as Zheng) and in further view of Lui, Sean, et al (U.S. 2014/0189534 and known hereinafter as Lui)(newly presented).

As per claim 1, Rawat teaches a computer-implemented method for creating linked clones of storage objects stored in a storage system, the method comprising: 
receiving a request to create a linked clone of a storage object using a selected snapshot of the storage object (e.g. Rawat, see paragraph [0019-0020], which discloses the SMDS is created per virtual disk and snapshot module maintains the entire snapshot hierarchy for a single virtual disk and where SMDS shows an entry for each of snapshots, SS1, SS2, SS3, where SS1 represents the first snapshot taken for the virtual disk, SS2 represents the second snapshot, and SS3 represents the third snapshot, each are linked in a B+ tree that records locations of the snapshot data), the storage object and the selected snapshot both being included in a source storage structure in the storage system (e.g. Rawat, see paragraphs [0017-; 
in response to the request to create the linked clone, creating a target storage structure that includes the linked clone with references to the selected snapshot of the storage object in the source storage structure without completely copying the selected snapshot of the storage object to the target storage structure (e.g. Rawat, see paragraph [0019-0020], which discloses the SMDS is created per virtual disk and snapshot module maintains the entire snapshot hierarchy for a single virtual disk and where SMDS shows an entry for each of snapshots, SS1, SS2, SS3, where SS1 represents the first snapshot taken for the virtual disk, SS2 represents the second snapshot, and SS3 represents the third snapshot, each are linked in a B+ tree that records locations of the snapshot data); and 
creating surface snapshots in the target storage structure that correspond to other snapshots of the storage object in the source storage structure with references to the other snapshots of the storage object without completely copying the other snapshots of the storage object to the target storage structure to produce the linked clone with similar snapshots as the storage object at a point in time when the selected snapshot was captured (e.g. Rawat, see paragraphs [0022-0026], which discloses a timeline depicting the creation of the snapshots (SS1, SS2, SS3) and writes (WR1, WR2, WR3, WR4), where the snapshot data and snapshot metadata are included as references to other snapshots for storage, where the WR are used to write IO into a virtual disk. The Examiner notes that snapshots are written to allocated data space and thus may not be entirely copied, as further described in paragraphs [0026-0029]).
Although Rawat teaches snapshots and modifying both source and target storage structure of snapshots, it does not explicitly disclose receiving a request to 
Zheng teaches receiving a request to create a linked clone of a storage object using a selected snapshot of the storage object, wherein the linked clone is a copy of the storage object (e.g. Zheng, see paragraphs [0070-0075], which discloses creating a snapshot/clone that represents a volume of data as well as volume of metadata that is organized as one or more multi-level dense tree structure, where the snapshot/clone are linked, as further described in paragraph [0060].); and 
wherein the surface snapshot in the target storage structure are pseudo copies of the other snapshots of the storage object in the source storage structure (e.g. Zheng, see paragraphs [0076-0079], which discloses snapshot/clones are instances of copies of volume of data, where the data resides in a parent volume, in which the copies of the snapshot/clone are mapped to or correlates to the copies of the snapshots in the other storage structures.).
Rawat is directed to tracking data of virtual disk snapshots using tree data structures. Zheng is directed to snapshot creation workflow. Both are analogous art, because they manipulate snapshots using a B+ tree hierarchical structure and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Rawat with the teachings of Zheng to include the claimed features with the motivation to link snapshot objects together.
The modified teachings of Rawat with Zheng do not explicitly disclose has a reference link to the selected snapshot to use information of the selected snapshot (e.g. Lui, see paragraph [0022], which discloses sharing a reference or link to a web resource, where users can take snapshots of the web resource to be used as a snapshot which accompanies a shared link.), and have reference links to the other snapshots of the storage object to use information of the other snapshots (e.g. Lui, see paragraph [0022], which discloses sharing a reference or link to a web resource, where users can take snapshots of the web resource to be used as a snapshot which accompanies a shared link.).
Rawat is directed to tracking data of virtual disk snapshots using tree data structures. Zheng is directed to snapshot creation workflow. Lui is directed to customizing shared web resource snapshots. All are analogous art, because they manipulate snapshots using a hierarchical structure and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Rawat with the teachings of Zheng and with the further teachings of Lui to include the claimed features with the motivation to link snapshot objects together.

As per claim 9, Rawat teaches a non-transitory computer-readable storage medium containing program instructions for creating linked clones of storage objects stored in a storage system, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to perform steps comprising: 
receiving a request to create a linked clone of a storage object using a selected snapshot of the storage object (e.g. Rawat, see paragraph [0019-0020], which discloses the SMDS is created per virtual disk and snapshot module maintains the entire snapshot hierarchy for a single virtual disk and where SMDS shows an entry for each of snapshots, SS1, SS2, SS3, where SS1 represents the first snapshot taken for the virtual disk, SS2 represents the second snapshot, and SS3 represents the third snapshot, each are linked in a B+ tree that records locations of the snapshot data), the storage object and the selected snapshot both being included in a source storage structure in the storage system (e.g. Rawat, see paragraphs [0017-0019], which discloses data structures for managing virtual disk snapshots, where the virtual disk for a ; 
in response to the request to create the linked clone, creating a target storage structure that includes the linked clone with references to the selected snapshot of the storage object in the source storage structure without completely copying the selected snapshot of the storage object to the target storage structure (e.g. Rawat, see paragraph [0019-0020], which discloses the SMDS is created per virtual disk and snapshot module maintains the entire snapshot hierarchy for a single virtual disk and where SMDS shows an entry for each of snapshots, SS1, SS2, SS3, where SS1 represents the first snapshot taken for the virtual disk, SS2 represents the second snapshot, and SS3 represents the third snapshot, each are linked in a B+ tree that records locations of the snapshot data); and 
creating surface snapshots in the target storage structure that correspond to other snapshots of the storage object in the source storage structure with references to the other snapshots of the storage object without completely copying the other snapshots of the storage object to the target storage structure to produce the linked clone with similar snapshots as the storage object at a point in time when the selected snapshot was captured (e.g. Rawat, see paragraphs [0022-0026], which discloses a timeline depicting the creation of the snapshots (SS1, SS2, SS3) and writes (WR1, WR2, WR3, WR4), where the snapshot data and snapshot metadata are included as references to other snapshots for storage, where the WR are used to write IO into a virtual disk. The Examiner notes that snapshots are written to allocated data space and thus may not be entirely copied, as further described in paragraphs [0026-0029]). 
Although Rawat teaches snapshots and modifying both source and target storage structure of snapshots, it does not explicitly disclose receiving a request to create a linked clone of a storage object using a selected snapshot of the storage 
Zheng teaches receiving a request to create a linked clone of a storage object using a selected snapshot of the storage object, wherein the linked clone is a copy of the storage object (e.g. Zheng, see paragraphs [0070-0075], which discloses creating a snapshot/clone that represents a volume of data as well as volume of metadata that is organized as one or more multi-level dense tree structure, where the snapshot/clone are linked, as further described in paragraph [0060].); and 
wherein the surface snapshot in the target storage structure are pseudo copies of the other snapshots of the storage object in the source storage structure (e.g. Zheng, see paragraphs [0076-0079], which discloses snapshot/clones are instances of copies of volume of data, where the data resides in a parent volume, in which the copies of the snapshot/clone are mapped to or correlates to the copies of the snapshots in the other storage structures.).
Rawat is directed to tracking data of virtual disk snapshots using tree data structures. Zheng is directed to snapshot creation workflow. Both are analogous art, because they manipulate snapshots using a B+ tree hierarchical structure and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Rawat with the teachings of Zheng to include the claimed features with the motivation to link snapshot objects together.
Rawat is directed to tracking data of virtual disk snapshots using tree data structures. Zheng is directed to snapshot creation workflow. Both are analogous art, because they manipulate snapshots using a B+ tree hierarchical structure and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Rawat with the teachings of Zheng to include the claimed features with the motivation to link snapshot objects together.
The modified teachings of Rawat with Zheng do not explicitly disclose has a reference link to the selected snapshot to use information of the selected snapshot (e.g. Lui, see paragraph [0022], which discloses sharing a reference or link to a web resource, where users can take snapshots of the web resource to be used as a snapshot which accompanies a shared link.), and have reference links to the other snapshots of the storage object to use information of the other snapshots (e.g. Lui, see paragraph [0022], which discloses sharing a reference or link to a web resource, where users can take snapshots of the web resource to be used as a snapshot which accompanies a shared link.).
Rawat is directed to tracking data of virtual disk snapshots using tree data structures. Zheng is directed to snapshot creation workflow. Lui is directed to customizing shared web resource snapshots. All are analogous art, because they manipulate snapshots using a hierarchical structure and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Rawat with the teachings of Zheng and with the further teachings of Lui to include the claimed features with the motivation to link snapshot objects together.

As per claim 17, Rawat teaches a computer system comprising: 
a storage system having computer data storage devices to store at least one storage structure (e.g. Figure 1, item 100 discloses a host computer system and storage devices 161, 162.); 
memory (e.g. Figure 1, item 100 discloses a host computer system and memory, item 104; and 
a processor configured (e.g. Figure 1, item 100 discloses a host computer system and CPUs 103.) to: 
receiving a request to create a linked clone of a storage object using a selected snapshot of the storage object (e.g. Rawat, see paragraph [0019-0020], which discloses the SMDS is created per virtual disk and snapshot module maintains the entire snapshot hierarchy for a single virtual disk and where SMDS shows an entry for each of snapshots, SS1, SS2, SS3, where SS1 represents the first snapshot taken for the virtual disk, SS2 represents the second snapshot, and SS3 represents the third snapshot, each are linked in a B+ tree that records locations of the snapshot data), the storage object and the selected snapshot both being included in a source storage structure in the storage system (e.g. Rawat, see paragraphs [0017-0019], which discloses data structures for managing virtual disk snapshots, where the virtual disk for a VM is assumed to be a file that is described by a file descriptor in the host file system, where each file descriptor of a virtual disk contains a pointer to a data region of the virtual disk in storage.); 
in response to the request to create the linked clone, creating a target storage structure that includes the linked clone with references to the selected snapshot of the storage object in the source storage structure without completely copying the selected snapshot of the storage object to the target storage structure (e.g. Rawat, see paragraph [0019-0020], which discloses the SMDS is created per virtual disk and snapshot module maintains the entire snapshot hierarchy for a single virtual disk and where SMDS shows an entry for each of snapshots, SS1, SS2, SS3, where SS1 represents the first snapshot ; and 
creating surface snapshots in the target storage structure that correspond to other snapshots of the storage object in the source storage structure with references to the other snapshots of the storage object without completely copying the other snapshots of the storage object to the target storage structure to produce the linked clone with similar snapshots as the storage object at a point in time when the selected snapshot was captured (e.g. Rawat, see paragraphs [0022-0026], which discloses a timeline depicting the creation of the snapshots (SS1, SS2, SS3) and writes (WR1, WR2, WR3, WR4), where the snapshot data and snapshot metadata are included as references to other snapshots for storage, where the WR are used to write IO into a virtual disk. The Examiner notes that snapshots are written to allocated data space and thus may not be entirely copied, as further described in paragraphs [0026-0029]). 
Although Rawat teaches snapshots and modifying both source and target storage structure of snapshots, it does not explicitly disclose receiving a request to create a linked clone of a storage object using a selected snapshot of the storage object, wherein the linked clone is a copy of the storage object and wherein the surface snapshot in the target storage structure are pseudo copies of the other snapshots of the storage object in the source storage structure.
Zheng teaches receiving a request to create a linked clone of a storage object using a selected snapshot of the storage object, wherein the linked clone is a copy of the storage object (e.g. Zheng, see paragraphs [0070-0075], which discloses creating a snapshot/clone that represents a volume of data as well as volume of metadata that is organized as one or more multi-level dense tree structure, where the snapshot/clone are linked, as further described in paragraph [0060].); and 
wherein the surface snapshot in the target storage structure are pseudo copies of the other snapshots of the storage object in the source storage structure (e.g. Zheng, see paragraphs [0076-0079], which discloses snapshot/clones are instances of copies of volume of data, where the data resides in a parent volume, in which the copies of the snapshot/clone are mapped to or correlates to the copies of the snapshots in the other storage structures.).
Rawat is directed to tracking data of virtual disk snapshots using tree data structures. Zheng is directed to snapshot creation workflow. Both are analogous art, because they manipulate snapshots using a B+ tree hierarchical structure and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Rawat with the teachings of Zheng to include the claimed features with the motivation to link snapshot objects together.
Rawat is directed to tracking data of virtual disk snapshots using tree data structures. Zheng is directed to snapshot creation workflow. Both are analogous art, because they manipulate snapshots using a B+ tree hierarchical structure and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Rawat with the teachings of Zheng to include the claimed features with the motivation to link snapshot objects together.
The modified teachings of Rawat with Zheng do not explicitly disclose has a reference link to the selected snapshot to use information of the selected snapshot (e.g. Lui, see paragraph [0022], which discloses sharing a reference or link to a web resource, where users can take snapshots of the web resource to be used as a snapshot which accompanies a shared link.), and have reference links to the other snapshots of the storage object to use information of the other snapshots (e.g. Lui, see paragraph [0022], which discloses sharing a reference or link to a web resource, where users can take snapshots of the web resource to be used as a snapshot which accompanies a shared link.).
Rawat is directed to tracking data of virtual disk snapshots using tree data structures. Zheng is directed to snapshot creation workflow. Lui is directed to customizing shared web resource snapshots. All are analogous art, because they manipulate snapshots using a hierarchical structure and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Rawat with the teachings of Zheng and with the further teachings of Lui to include the claimed features with the motivation to link snapshot objects together.

As per claims 2 and 10, the modified teachings of Rawat with Zheng and Lui teaches the method of claim 1 and the computer-readable storage medium of claim 9, respectively, further comprising copying a root node of a B+ tree structure for the selected snapshot to the linked clone with references to other nodes of the B+ tree structure for the selected snapshot (e.g. Rawat, see paragraph [0019], which discloses B+ trees that record locations of the snapshot data for snapshot SS1, where SS1 is the selected snapshot and where a tag and pointer (e.g. link) is assigned to it referencing it to other nodes, within the tree-based structure.). 

As per claims 3 and 11, the modified teachings of Rawat with Zheng and Lui teaches the method of claim 2 and the computer-readable storage medium of claim 10, respectively further comprising copying root nodes of the B+ tree structure for the other snapshots of (e.g. Rawat, see paragraph [0019], which discloses B+ trees that record locations of the snapshot data for snapshot SS1, where SS1 is the selected snapshot and where a tag and pointer (e.g. link) is assigned to it referencing it to other nodes, within the tree-based structure.). 

As per claims 4, 12, and 19, the modified teachings of Rawat with Zheng and Lui teaches the method of claim 1, the computer-readable storage medium of claim 9, and the computer system of claim 17, respectively, further comprising determining an order in which the other snapshots of the storage object were created in the source storage structure (Rawat, see Figure 3 and paragraphs [0024-0033], which discloses a snapshot module, in which data store objects are stored in a particular order.). 

As per claim 5, the modified teachings of Rawat with Zheng and Lui teaches the method of claim 4, wherein determining the order in which the other snapshots of the storage object were created in the source storage structure includes processing creation generation numbers for the other snapshots of the storage object in the source storage structure to determine the order (e.g. Rawat, see paragraph [0031-0032], which discloses a B+ tree in which an LBA range spanned by the base data region of the virtual disk to determine the number of nodes of the snapshot data). 

As per claim 6, the modified teachings of Rawat with Zheng and Lui teaches the method of claim 5, further comprising generating new creation generation numbers for the surface snapshots in the target storage structure that correspond to the order in which (e.g. Rawat, see paragraph [0019], which discloses an SMDS is created per virtual disk and snapshot module maintains the entire snapshot hierarchy for a single virtual disk is taken, snapshot module adds an entry in the SMDS of that virtual disk, where the SMDS shows an entry for each of snapshots.). 

As per claim 7, the modified teachings of Rawat with Zheng and Lui teaches the method of claim 5, wherein the source storage structure includes at least an archive section, a metadata section and a data section, and wherein the creation generation numbers for the other snapshots of the storage object are stored in the archive section of the source storage structure (e.g. Rawat, see paragraph [0011], which discloses metadata of different snapshots for the same virtual disk are stored in the same storage object, and log data of different snapshots for the same virtual disks are stored in the same storage object.). 

As per claim 8, the modified teachings of Rawat with Zheng and Lui teaches the method of claim 1, wherein the selected snapshot of the storage object is a first snapshot type and each of the other snapshots of the storage object is a second snapshot type (e.g. Rawat, see paragraphs [0018-0019], which discloses type of storage backing storage objects 1, 2, 3 are identified by their object identifiers (OID) within the snapshot data.). 

As per claim 18, the modified teachings of Rawat with Zheng and Lui teaches the computer system of claim 17, wherein the processor is configured to copy a root node of a B+ tree structure for the selected snapshot to the linked clone with references to other nodes of the B+ tree structure for the selected snapshot (e.g. the pointer to a root node of a B+ tree that records locations of the snapshot data for snapshots SS1, SS2, SS3, etc is added for the and 
copy root nodes of the B+ tree structure for the other snapshots of the storage object to the surface snapshots in the linked clone with references to other nodes of the B+ tree structure for the other snapshots (e.g. the pointer to a root node of a B+ tree that records locations of the snapshot data for snapshots SS1, SS2, SS3, etc is added for the respective snapshot when the next snapshot is taken and all the contents of the respective snapshot are frozen.).

As per claim 20, the modified teachings of Rawat with Zheng and Lui teaches the computer system of claim 19, wherein the processor is configured to: 
process creation generation numbers for the other snapshots of the storage object in the source storage structure to determine the order (Rawat, see Figure 3 and paragraphs [0024-0033], which discloses a snapshot module, in which data store objects are stored in a particular order.); and 
generate new creation generation numbers for the surface snapshots in the target storage structure that correspond to the order in which the other snapshots of the storage object were created in the source storage structure (e.g. Rawat, see paragraph [0011], which discloses metadata of different snapshots for the same virtual disk are stored in the same storage object, and log data of different snapshots for the same virtual disks are stored in the same storage object.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 12, 2021